DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106" in Fig. 1, "401" in Fig. 4, and “604” in Fig. 6 have all been used to designate the “probe.” In the specification, reference 106 is used initially on page 3 in paragraph [0016] ; reference 401 is used initially on page 10 in paragraph [0037] and reference 604 is used initially on page 14 in paragraph [0057]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14, 15, and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With regard to claim 12, the claim recites “the unselected sections.” There is no prior mention of unselected section in the claim or previous claims. It is unclear what the applicant is referring to with “the unselected sections” as this lack antecedent basis. Therefore the claim is rejected under 35 USC 112(b).
With regard to claim 14, the claim recites “first maximum amount of motion” and “second maximum amount of motion.” Maximum implies the highest point. Therefore, it is unclear how there could be a first maximum amount as well as a second maximum amount. For this reason, claim 14 is rendered indefinite under 35 USC 112(b).
With regard to claim 15 and 16, the claim recites “a third maximum amount of motion.” Maximum implies the highest point. Therefore, it is unclear how there could be a third maximum amount which also implies that there is a first and second maximum amount. For this reason, claim 14 is rendered indefinite under 35 USC 112(b).
With regard to claim 18, the claim recites “the plurality sections.” It is unclear whether “the plurality sections” is different from the previously mentioned “plurality of predetermined sections” or if the same sections are being referred to. Therefore, claim 18 is rendered indefinite. For the purposes of examination, “the plurality sections” will be regarded as “the plurality of predetermined sections.”
With regard to claims 19 and 20, both claims are directed to methods that depend on an apparatus claim, claim 18.  The scope of claims 19 and 20 is therefore indefinite.  It is unclear how the methods steps would be dependent on the apparatus structure. Therefore, claims 19 and 20 are rendered indefinite under 35 USC 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561), in view of Park et al. (US 20170143295).
	Regarding claim 1, Takeda discloses (Fig. 2, 4 and 5) a method for medical ultrasound imaging, comprising:
	automatically adjusting an ultrasound beam parameter of a probe (2) in response to a location of a tissue motion in an ultrasound image detected by the probe (“…the tip position of the puncture needle 3 may be calculated by using the information on the orientation and/or the movement amount of the puncture needle 3…information on the current estimated position (estimated tip position) of the tip of the puncture needle 3 estimated by the puncture-needle identifier 163 is transmitted to the puncture-needle imaging controller 111 and is used to control the transmission/reception of ultrasounds for the capture of an ultrasound image in the subsequent frame… the focal position (focal point, focus position) of ultrasounds transmitted from the oscillators 21 of the ultrasound probe 2 is displaced by a predetermined distance from the estimated current tip position to a deeper position (i.e., a position more remote from the source of emission) in a subject Q, in other words, the focal length is increased…” (Para. [0078]-[0082]). Fig. 4 shows the correlation map created by the evaluation information generator 162 which detects the puncture needle by determining the correlation among the pixel values of the respective regions).

	However, Takeda does not specifically teach that the ultrasound steering beam angle is the parameter that is being automatically adjusted.
	In the same field of ultrasound imaging, Park et al. teach the ultrasound beam angle is automatically adjusted, stating “the ultrasound apparatus 1000 needs to adjust a steering angle of an ultrasound signal so that the ultrasound signal may be vertically incident to the needle 30,” and “the ultrasound apparatus 1000 should adaptively change a steering angle of an ultrasound signal” (Para. [0071], [0077]).
	It would be obvious to one skilled in the art before the effective filing date to modify Takeda by automatically steering the ultrasound beam angle, as taught by Park et al., in order for the needle to appear most clearly in an ultrasound image (Para. [0071]).
	Regarding claim 2, Takeda teaches (Fig. 1) the method set forth above, wherein the detected motion is induced by needle movement, stating, “The attachment 4 may include a measurer (not shown) for measuring a movement amount (travel length) of the puncture needle 3, and may transmit information on the measured movement amount and the orientation of the puncture needle 3 to the apparatus body 1 via the ultrasound probe 2 and the cable 22” (Para. [0037]). This shows that the attachment used is detecting motion of the needle.
	Regarding claim 3, Takeda teaches (Fig. 1) the method set forth above, wherein the detected motion is induced by an external force applied to a skin surface (“The attachment 4 may include a measurer (not shown) for measuring a movement amount (travel length) of the puncture needle 3, and may transmit information on the measured movement amount and the orientation of the puncture 
	Regarding claim 5, Takeda discloses (Fig. 4) the method set forth above, further comprising detecting the tissue motion by cross correlation of the ultrasound images and a previously acquired ultrasound image (“…the evaluation information generator 162 determines the correlation among the pixel values of respective regions having a predetermined size and defined in multiple frames of ultrasound images. The resulting correlation map image R(t) shows the distribution of the correlation values. In specific, the evaluation information generator 162 defines, with respect to pixel coordinates (x,y) in the ultrasound images, a target region A(x,y,t) having the predetermined size around each pixel coordinate (x,y) in an ultrasound image I(t) in the latest frame (timing T=t), whereas defining a target region B(x,y,t−1) having the same size around each pixel coordinate (x,y) in an ultrasound image I(t−1) in the previous frame. The evaluation information generator 162 then calculates a correlation coefficient (cross-correlation coefficient) r (x,y,t) from each pixel value in the two regions. The resulting correlation map image R(t) shows the distribution of the calculated correlation coefficients r. A variation in the ultrasound image between frames caused by the travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions.” ” (Para. [0066]-[0067])).
	Regarding claim 9, Takeda disclose (Fig. 4) the method set forth above, wherein  the location of the tissue motion is the location of the section with the total amount of motion higher than the total amount of motion in each of the other sections (“…the evaluation information generator 162 determines the correlation among the pixel values of respective regions having a predetermined size 
	Regarding claim 10, Takeda disclose (Fig. 10) the method set forth above, wherein controlling the ultrasound beam based on a parameter of a probe in response to the location of the tissue motion includes steering an ultrasound beam generated by the probe towards the location of the tissue motion (“…the focal position (focal point, focus position) of ultrasounds transmitted from the oscillators 21 of the ultrasound probe 2 is displaced by a predetermined distance from the estimated current tip position to a deeper position (i.e., a position more remote from the source of emission) in a subject Q, in other words, the focal length is increased… the transmission ultrasound beam is formed so as to have a large beam width (emission area) around the tip of the puncture needle 3, instead of being converged at the tip of the puncture needle 3, on the basis of the estimated tip position of the puncture needle”(Para. [0082]-[0083])) (“The puncture-needle imaging controller 111 sets the distribution of the sound-ray densities of transmission ultrasounds at the time of scanning in the main scanning direction (Step S203), Fig. 10).	

	In the same field of ultrasound imaging, Park et al. teach the ultrasound beam angle is adjusted, stating “the ultrasound apparatus 1000 needs to adjust a steering angle of an ultrasound signal so that the ultrasound signal may be vertically incident to the needle 30,” and “the ultrasound apparatus 1000 should adaptively change a steering angle of an ultrasound signal” (Para. [0071], [0077]).
	It would be obvious to one skilled in the art before the effective filing date to modify Takeda by steering the ultrasound beam angle, as taught by Park et al., in order for the needle to appear most clearly in an ultrasound image (Para. [0071]).
	Regarding claim 11, Takeda discloses (Fig. 4, 10, para. [0065]-[0080]) a method for medical ultrasound imaging, comprising:
	acquiring images by transmitting an ultrasound beam to an imaging region including a plurality of predetermined sections (“…a transmitter/receiver that transmits at least one ultrasound to a subject, and receives a reflected wave of the ultrasound from the subject; a processor that processes data on the received reflected wave to create at least one image of a two-dimensional structure including a depth direction of the subject” (Para. [0009]);
	determining an amount of motion in each section of the plurality of predetermined sections based on the acquired images (“…the evaluation information generator 162 determines the correlation among the pixel values of respective regions having a predetermined size and defined in multiple frames of ultrasound images. The resulting correlation map image R(t) shows the distribution of the correlation values. In specific, the evaluation information generator 162 defines, with respect to pixel coordinates (x,y) in the ultrasound images, a target region A(x,y,t) having the predetermined size around each pixel coordinate (x,y) in an ultrasound image I(t) in the latest frame (timing T=t), whereas defining a target region B(x,y,t−1) having the same size around each pixel coordinate (x,y) in an ultrasound image I(t−1) in 
	selecting a section with a maximum amount of motion from the plurality of predetermined sections (“…information on the current estimated position (estimated tip position) of the tip of the puncture needle 3 estimated by the puncture-needle identifier 163 is transmitted to the puncture-needle imaging controller 111 and is used to control the transmission/reception of ultrasounds for the capture of an ultrasound image in the subsequent frame” (Para. [0080]), “A variation in the ultrasound image between frames caused by the travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). With this, the correlation coefficient and the amount of motion (i.e. travel of the puncture needle) have an inverse relationship. This shows that the section that is selected corresponding to the needle tip position corresponds to the section with the lowest correlation coefficient and thus, the maximum amount of motion. Fig. 5 of Takeda also shows and pixel variance image that corresponds to the motion of the needle (“The variance increases in response to a temporary variation in pixel value (luminance) along the travel path of the puncture needle 3. As the movement amount across the k frames increases, a region having large variances expands in the pixel-value variance image S(t), so that the sticking speed and direction of the puncture needle 3 can be readily detected” (Para. [0069])) This shows that using this method, the variance and amount of motion have a positive correlated relationship and the section selected corresponding to the needle tip corresponds to the section with the highest variance or the most motion;
	controlling the ultrasound beam parameter determined based on a location of the selected section within the imaging region (“…the focal position (focal point, focus position) of ultrasounds transmitted from the oscillators 21 of the ultrasound probe 2 is displaced by a predetermined distance from the estimated current tip position to a deeper position (i.e., a position more remote from the source of emission) in a subject Q, in other words, the focal length is increased… the transmission 
	acquiring images with the controlled ultrasound beam parameter (“…The puncture-needle imaging controller 111 controls the transmission-reception switcher 14 to switch to a transmission mode (Step S205), and controls the transmitter 12 to output drive signals for the oscillators 21 on the basis of the above-described setting (Step S206). The puncture-needle imaging controller 111 then controls the transmission-reception switcher 14 to switch to a reception mode (Step S207), and controls the receiver 13 to receive echoes within the set frequency band (Step S208). The puncture-needle imaging controller 111 then terminates the puncture-needle imaging process. After the image capture through the operations of the puncture-needle imaging process, the creation of a frame image in the image generator 15” (Para. [0107]-[0108])).
However, Takeda does not specifically teach that the ultrasound steering beam angle is the parameter that is being adjusted.
	In the same field of ultrasound imaging, Park et al. teach the ultrasound beam angle is adjusted, stating “the ultrasound apparatus 1000 needs to adjust a steering angle of an ultrasound signal so that the ultrasound signal may be vertically incident to the needle 30,” and “the ultrasound apparatus 1000 should adaptively change a steering angle of an ultrasound signal” (Para. [0071], [0077]).
	It would be obvious to one skilled in the art before the effective filing date to modify Takeda by steering the ultrasound beam angle, as taught by Park et al., in order for the needle to appear most clearly in an ultrasound image (Para. [0071]).
Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561) and Park et al. (US 20170143295), further in view of Halmann et al. (US 20160374643).
Regarding claim 4, modified Takeda teaches the method set forth above but fails to teach that the external force is applied before inserting a needle into a tissue.
In the same field of ultrasound imaging, Halmann et al. teach (Fig. 2) that the external force is applied before inserting a needle into a tissue. Halmann et al. state, “…the probe 104 is placed against the patient skin, transmits an ultrasound beam 107 to a target within a patient, and receives ultrasound echoes 109 used to generate an ultrasound image.” The placement of the probe against the skin acts as an external force placed on the skin surface. Then, in step 208, the needle is inserted, occurring after the external force has been applied to the skin. 
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by allowing the external force to be applied before the needle is inserted into a tissue, as taught by Halmann et al., in order to position the probe and calibrate the tracking system prior to detecting the tracking information (Para. [0048]).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561) and Park et al. (US 20170143295), in view of Zhang et al. (US 20160121142).
	Regarding claim 6, modified Takeda teaches the method set forth above but fails to teach splitting the image into a plurality of predetermined sections, wherein the tissue motion is detected based on a total amount of motion within each predetermined section of the ultrasound image compared with one another.
	In the same field of ultrasound imaging and tissue tracking, Zhang et al. disclose (Fig. 2) splitting the ultrasound image into a plurality of predetermined sections (“…the analysis region 201 may be equally divided into several smaller regions” (Para. [0105])), wherein the tissue motion is detected based on a total amount of motion within each predetermined section of the ultrasound image compared with 
	It would be obvious to one skilled in the art before the effective filing date to modify Takeda by splitting the ultrasound image into a plurality of predetermined sections, as taught by Zhang et al., in order to be able to compare the pixel (movement) information relatively in each section and each histogram (Para. [0107]). 
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by allowing the tissue motion to be detected based on a total amount of motion within each predetermined section of the ultrasound image compared with one another, as taught by Zhang et al., in order to take each section into account when determining motion and compare them to one another to determine the relative (maximum) amount.
Regarding claim 7, modified Takeda teaches the method set forth above but fails to teach that the predetermined sections are two sections separated along a central axis of the ultrasound image.
	In the same field of ultrasound imaging and tissue tracking, Zhang et al. discloses (Fig. 2) that the predetermined sections are two sections separated along a central axis of the ultrasound image (“…the analysis region 201 may be equally divided into several smaller regions” (Para. [0105])). Fig. 2 shows the analysis region 201 split along a central axis. It would be obvious to one skilled in the art before the effective filing date to modify Takeda by having predetermined sections as two sections separated along a central axis of the ultrasound image, as taught by Zhang et al., in order to be able to compare the pixel (movement) information relatively in each section and each histogram (Para. [0107]).
	Regarding claim 8, modified Takeda teaches the method set forth above but fails to teach that the predetermined sections are four quadrants.

 It would be obvious to one skilled in the art before the effective filing date to modify Takeda by having predetermined sections as four quadrants, as taught by Zhang et al., in order to be able to compare the pixel (movement) information relatively in each section within an image (Para. [0107]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561), and further in view of Tsujino et al. (US 20050248654).
Regarding claim 12, modified Takeda teaches not selecting the sections with the amount of motion lower than the maximum amount of motion and wherein the ultrasound beam is steered responsive to the amount of motion in each and every of the unselected sections(“…information on the current estimated position (estimated tip position) of the tip of the puncture needle 3 estimated by the puncture-needle identifier 163 is transmitted to the puncture-needle imaging controller 111 and is used to control the transmission/reception of ultrasounds for the capture of an ultrasound image in the subsequent frame” (Para. [0080]), “A variation in the ultrasound image between frames caused by the travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). The correlation coefficient and the amount of motion (i.e. travel of the puncture needle) have an inverse relationship. This shows that the section that is selected corresponding to the needle tip position corresponds to the section with the lowest correlation coefficient and thus, the maximum amount of motion. With that, using the broadest reasonable interpretation of steering in response to the maximum amount of motion includes not steering in response to motion lower than the maximum amount. Also, the beam is controlled to be steered only in the region where the tip of the needle is (“At least one of the images for identifying the tip position of the puncture needle 3 illustrated in FIGS. 3 to 6 is created, and is used for the identification of the tip position of the puncture needle 3” (Para. [0076])), 
However, Takeda does not teach that the ultrasound beam is steered specifically in response to the amount of each and every of the unselected sections lower than a threshold.
In the same field of ultrasound imaging, Tsujino et al. teach (Fig. 1 and 6) that the ultrasound beam is steered specifically in response to the amount of motion in each and every of the unselected sections lower than a threshold.. Tsujino et al. teaches a similar method to Takeda in that a moving object is being detected in an image and image processing is used to obtain a differential image to ascertain the amount of motion in the differential image. Tsujino et al. states “The figure-ground segregation section 22 compares the refined local flows with a predetermined threshold value for each local area (S62). Then, set of local areas having the refined local flows that are greater than the threshold value is extracted as an area estimated as "figure" (hereinafter referred to as a "figure candidate area") (S62) and this figure candidate area is provided to the object presence/absence determining section 24… The object presence/absence determining section 24 performs clustering method on local areas within the figure candidate area and determines the presence or absence of the object in the image” (Para. [0072]-[0074]). The “local flows” corresponds to motion. This implies that the regions with motion lower than the threshold do not correspond to the moving object. It would be obvious to one skilled in the art before the effective filing date to modify Takeda by teaching that the ultrasound beam is steered responsive to the amount of motion in each and every of the unselected sections lower than a threshold, as taught by Tsujino et al., in order to improve accuracy of object detection (Para. [0006]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561) and Park et al. (US 20170143295), and further in view of Lin et al. (US 9149253).

In the same field of ultrasound imaging, Lin et al. (Col. 5, Table 1) teach determining the steering angle based on the location of the selected section includes increasing the steering angle with increased depth of the selected section within the imaging region. Table 1 shown in Col. 5 of the disclosure shows the scanning depth (cm) in correspondence with the needle frame steering angle (o). Both values show positive correlation with one increasing as the other increases. 
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by determining the steering angle based on the location of the selected section includes increasing the steering angle with increased depth of the selected section within the imaging region, as taught by Lin et al., to enhance needle visualization at different depths when scanning the tissue (Col. 4, lines 57-67).
Claims 14 through 16 and 18 through 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561) and Park et al. (US 20170143295), as applied to claim 11, and further in view of Takagi et al. (US 10568609), Lin et al. (US 9149253), and Tsujino et al. (US 20050248654).
Regarding claim 14, modified Takeda teaches the method set forth above but fails to specifically teach steering the ultrasound beam to a first steering angle responsive to a first maximum amount of motion higher than a first threshold; and steering the ultrasound beam from the first steering angle to a second less, steering angle responsive to a second maximum amount of motion lower than the first threshold and higher than a second threshold.
Takeda teaches determining the maximum motion in Fig. 4 and by stating “A variation in the ultrasound image between frames caused by the travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). With this, the correlation coefficient and the amount 
In the same field of ultrasound imaging, Park et al. teach the ultrasound beam angle is adjusted, stating “the ultrasound apparatus 1000 needs to adjust a steering angle of an ultrasound signal so that the ultrasound signal may be vertically incident to the needle 30,” and “the ultrasound apparatus 1000 should adaptively change a steering angle of an ultrasound signal” (Para. [0071], [0077]).
	It would be obvious to one skilled in the art before the effective filing date to modify Takeda by steering the ultrasound beam angle, as taught by Park et al., in order for the needle to appear most clearly in an ultrasound image (Para. [0071]).
However, Takeda and Park et al. do not teach the relationship between the steering angle and the amount of motion.
In the same field of ultrasound imaging, Takagi et al. teach (Fig. 4) that the motion is associated with a depth direction in that the motion amounts and a cumulative motion amounts corresponding to the puncture needle in a depth direction. As the motion increases, the depth direction also increases. 
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by teaching that increased motion corresponds to increased depth, as taught by Takagi et al., in order to show that imaging at increased depths will improve visibility of the needle (Col.15, lines 29-30).
However, Takagi et al. does not show that relationship between the amount of motion and the depth includes the steering angle. 
In the same field of ultrasound imaging, Lin et al. (Col. 5, Table 1) discloses the relationship between the beam steering angle and the depth. Table 1 shown in Col. 5 of the disclosure shows the scanning depth (cm) in correspondence with the needle frame steering angle (o). Both values show positive correlation with one increasing as the other increases. The table shows multiple values to associate different depths with different steering angles, which corresponds to the first and second steering angles in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify further Takeda in view of Park et al. and Takagi, by teaching that increased depth corresponds to an increase in the steering angle, as taught by Lin et al., in order to show that the increased depth will enhance needle visualization in the ultrasound image (Col. 4, lines 57-67).With the combination of Takagi et al. showing the link between motion and depth and Lin et al. showing the link between the depth and steering angle, the association between the steering angle and motion can be made. This shows that the beam angle can be steered according to the motion amount detected. Both reference show data for a range of values which correspond to the first and second threshold values of the present application.
Takeda, Park et al., Takagi et al, and Lin et al. fail to teach that the ultrasound beam is steered responsive to a lower or higher threshold.

It would be obvious to one skilled in the art before the effective filing date to further modify Takeda in view of Park et al., Takagi et al., and Lin et al., by steering the ultrasound beam in response to the amount of motion higher than a first threshold; and steering the ultrasound beam in response to second amount of motion at a lower threshold, as taught by Tsujino et al., in order to improve accuracy of object detection (Para. [0006]).
travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). The correlation coefficient and the amount of motion (i.e. travel of the puncture needle) have an inverse relationship. This shows that the section that is selected corresponding to the needle tip position corresponds to the section with the lowest correlation coefficient and thus, the maximum amount of motion. With that, using the broadest reasonable interpretation of steering in response to the maximum amount of motion includes not steering in response to motion lower than the maximum amount. Also, the beam is controlled to be steered only in the region where the tip of the needle is (“At least one of the images for identifying the tip position of the puncture needle 3 illustrated in FIGS. 3 to 6 is created, and is used for the identification of the tip position of the puncture needle 3” (Para. [0076])), meaning that with the identification of the tip of the needle, that is the only location the beam will steer to.
However, Takeda does not teach that the ultrasound beam is steered specifically in response to an amount of motion lower than a first threshold and higher than the second threshold.
In the same field of ultrasound imaging, Tsujino et al. teach (Fig. 1 and 6) that the ultrasound beam is steered specifically in response to an amount of motion lower than a first threshold and higher than the second threshold. Tsujino et al. teaches a similar method to Takeda in that a moving object is being detected in an image and image processing is used to obtain a differential image to ascertain the amount of motion in the differential image. Tsujino et al. states “The figure-ground segregation section 
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by teaching that the ultrasound beam is steered specifically in response to an amount of motion lower than a first threshold and higher than the second threshold, as taught by Tsujino et al., in order to improve accuracy of object detection (Para. [0006]).
Regarding claim 16, modified Takeda teaches the method set forth above but fails to specifically teach steering the ultrasound beam to the first steering angle responsive to a third maximum motion higher than the first threshold.
Takeda teaches determining the maximum motion in Fig. 4 and by stating “A variation in the ultrasound image between frames caused by the travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). With this, the correlation coefficient and the amount of motion (i.e. travel of the puncture needle) have an inverse relationship. This shows that the section that is selected corresponding to the needle tip position corresponds to the section with the lowest correlation coefficient and thus, the maximum amount of motion. Fig. 5 of Takeda also shows and pixel variance image that corresponds to the motion of the needle (“The variance increases in response to a 
In the same field of ultrasound imaging, Park et al. teach the ultrasound beam angle is adjusted, stating “the ultrasound apparatus 1000 needs to adjust a steering angle of an ultrasound signal so that the ultrasound signal may be vertically incident to the needle 30,” and “the ultrasound apparatus 1000 should adaptively change a steering angle of an ultrasound signal” (Para. [0071], [0077]).
	It would be obvious to one skilled in the art before the effective filing date to modify Takeda by steering the ultrasound beam angle, as taught by Park et al., in order for the needle to appear most clearly in an ultrasound image (Para. [0071]).
In the same field of ultrasound imaging, Takagi et al. teach (Fig. 4) that the motion is associated with a depth direction in that the motion amounts and a cumulative motion amounts corresponding to the puncture needle in a depth direction. As the motion increases, the depth direction also increases. The graph also shows multiple points associated with the motion and depth, which corresponds to the first and second amounts of motion in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by teaching that increased motion corresponds to increased depth, as taught by Takagi et al., in order to show that imaging at increased depths will improve visibility of the needle (Col.15, lines 29-30).

In the same field of ultrasound imaging, Lin et al. (Col. 5, Table 1) discloses the relationship between the beam steering angle and the depth. Table 1 shown in Col. 5 of the disclosure shows the scanning depth (cm) in correspondence with the needle frame steering angle (o). Both values show positive correlation with one increasing as the other increases. The table shows multiple values to associate different depths with different steering angles, which corresponds to the first and second steering angles in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify further Takeda in view of Park et al. and Takagi, by teaching that increased depth corresponds to an increase in the steering angle, as taught by Lin et al., in order to show that the increased depth will enhance needle visualization in the ultrasound image (Col. 4, lines 57-67).
With the combination of Takagi et al. showing the link between motion and depth and Lin et al. showing the link between the depth and steering angle, the association between the steering angle and motion can be made. This shows that the beam angle can be steered according to the motion amount detected. Both reference show data for a range of values which correspond to the first, second, and third threshold values of the present application, specifically “a third maximum motion higher than the first threshold.”
Regarding claim 18, Takeda discloses (Fig. 2) and ultrasound system, comprising:
 an ultrasound probe (2); and
a controller (11, 111)  coupled to the ultrasound probe, the controller with computer readable instructions stored on non-transitory memory that when executed during operation of the ultrasound system, cause the controller to:

determining a maximum amount of motion in the imaging region based on an amount of motion in each section of the plurality of sections (“…the evaluation information generator 162 determines the correlation among the pixel values of respective regions having a predetermined size and defined in multiple frames of ultrasound images. The resulting correlation map image R(t) shows the distribution of the correlation values. In specific, the evaluation information generator 162 defines, with respect to pixel coordinates (x,y) in the ultrasound images, a target region A(x,y,t) having the predetermined size around each pixel coordinate (x,y) in an ultrasound image I(t) in the latest frame (timing T=t), whereas defining a target region B(x,y,t−1) having the same size around each pixel coordinate (x,y) in an ultrasound image I(t−1) in the previous frame. The evaluation information generator 162 then calculates a correlation coefficient (cross-correlation coefficient) r (x,y,t) from each pixel value in the two regions” (Para. [0066]) and “A variation in the ultrasound image between frames caused by the travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). With this, the correlation coefficient and the amount of motion (i.e. travel of the puncture needle) have an inverse relationship. This shows that the section that is selected corresponding to the needle tip position corresponds to the section with the lowest correlation coefficient and thus, the maximum amount of motion. Fig. 5 of Takeda also shows and pixel variance image that corresponds to the motion of the needle (“The variance increases in response to a temporary variation in pixel value (luminance) along the travel path of the puncture needle 3. As the movement amount across the k frames increases, a region having large variances expands in the pixel-value variance image S(t), so that the sticking speed 
and acquiring images with the steered ultrasound beam (“…The puncture-needle imaging controller 111 controls the transmission-reception switcher 14 to switch to a transmission mode (Step S205), and controls the transmitter 12 to output drive signals for the oscillators 21 on the basis of the above-described setting (Fig. 10, Step S206). The puncture-needle imaging controller 111 then controls the transmission-reception switcher 14 to switch to a reception mode (Step S207), and controls the receiver 13 to receive echoes within the set frequency band (Fig 10, Step S208). The puncture-needle imaging controller 111 then terminates the puncture-needle imaging process. After the image capture through the operations of the puncture-needle imaging process, the creation of a frame image in the image generator 15” (Para. [0107]-[0108])).
However, Takeda fails to teach that responsive to a maximum amount of motion greater than a first threshold, steer the ultrasound beam direction to a second ultrasound beam direction;
and responsive to the maximum amount of motion greater than a second threshold and less than the first threshold, steer the ultrasound beam from the first to a third ultrasound beam direction, wherein a first steering angle between the first ultrasound beam direction and the second ultrasound beam direction is not less than a second steering angle between the first ultrasound beam direction and the third ultrasound beam direction.
In the same field of ultrasound imaging, Park et al. teach the ultrasound beam angle is adjusted, stating “the ultrasound apparatus 1000 needs to adjust a steering angle of an ultrasound signal so that the ultrasound signal may be vertically incident to the needle 30,” and “the ultrasound apparatus 1000 should adaptively change a steering angle of an ultrasound signal” (Para. [0071], [0077]).

However, Takeda and Park et al. do not teach the relationship between the steering angle and the amount of motion.
In the same field of ultrasound imaging, Takagi et al. teach (Fig. 4) that the motion is associated with a depth direction in that the motion amounts and a cumulative motion amounts corresponding to the puncture needle in a depth direction. As the motion increases, the depth direction also increases. The graph also shows multiple points associated with the motion and depth, which corresponds to the first and second amounts of motion in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Takeda by teaching that increased motion corresponds to increased depth, as taught by Takagi et al., in order to show that imaging at increased depths will improve visibility of the needle (Col.15, lines 29-30).
However, Takagi et al. does not show that relationship between the amount of motion and the depth includes the steering angle. 
In the same field of ultrasound imaging, Lin et al. (Col. 5, Table 1) discloses the relationship between the beam steering angle and the depth. Table 1 shown in Col. 5 of the disclosure shows the scanning depth (cm) in correspondence with the needle frame steering angle (o). Both values show positive correlation with one increasing as the other increases. The table shows multiple values to associate different depths with different steering angles, which corresponds to the first and second steering angles in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify further Takeda in view of Park et al. and Takagi, by teaching that increased depth corresponds to an increase in 
With the combination of Takagi et al. showing the link between motion and depth and Lin et al. showing the link between the depth and steering angle, the association between the steering angle and motion can be made. 
Takeda, Park et al., Takagi et al, and Lin et al. fail to teach that the ultrasound beam is steered responsive to a lower or higher threshold.
In the same field of ultrasound imaging, Tsujino et al. teach (Fig. 1 and 6) that the ultrasound beam is steered specifically in response to the amount of motion higher than a first threshold; and steering the ultrasound beam in response to second amount of motion at a lower threshold. Tsujino et al. teaches a similar method to Takeda in that a moving object is being detected in an image and image processing is used to obtain a differential image to ascertain the amount of motion in the differential image. Tsujino et al. states “The figure-ground segregation section 22 compares the refined local flows with a predetermined threshold value for each local area (S62). Then, set of local areas having the refined local flows that are greater than the threshold value is extracted as an area estimated as "figure" (hereinafter referred to as a "figure candidate area") (S62) and this figure candidate area is provided to the object presence/absence determining section 24…The object presence/absence determining section 24 performs clustering method on local areas within the figure candidate area and determines the presence or absence of the object in the image” (Para. [0072]-[0074]). The “local flows” corresponds to motion. There is also a threshold associated with each local area which implies that there is more than one threshold and that corresponds to the first and second threshold of motion in the present application. With the different thresholds being associated with different areas, the angles for each section would also be different. This corresponds to the first steering angle for the first amount of 
It would be obvious to one skilled in the art before the effective filing date to further modify Takeda in view of Park et al., Takagi et al., and Lin et al., by steering the ultrasound beam in response to the amount of motion higher than a first threshold; and steering the ultrasound beam in response to second amount of motion at a lower threshold, as taught by Tsujino et al., in order to improve accuracy of object detection (Para. [0006]).

Regarding claim 19, modified Takeda teaches (Fig. 10 ) the system set forth above further comprising instructions that when executed cause the controller to determine the second ultrasound beam direction and the third ultrasound beam direction based on a location of the section with the maximum amount of motion, stating …the focal position (focal point, focus position) of ultrasounds transmitted from the oscillators 21 of the ultrasound probe 2 is displaced by a predetermined distance from the estimated current tip position to a deeper position (i.e., a position more remote from the source of emission) in a subject Q, in other words, the focal length is increased… the transmission ultrasound beam is formed so as to have a large beam width (emission area) around the tip of the puncture needle 3, instead of being converged at the tip of the puncture needle 3, on the basis of the estimated tip position of the puncture needle”(Para. [0082]-[0083]). Takeda also states “…information on the current estimated position (estimated tip position) of the tip of the puncture needle 3 estimated by the puncture-needle identifier 163 is transmitted to the puncture-needle imaging controller 111 and is used to control the transmission/reception of ultrasounds for the capture of an ultrasound image in the subsequent frame” (Para. [0080]). This shows that the beam is being directed in multiple directions (second and third) in order to follow the area of the tissue with the targeted amount of (needle) motion. Further, the beam can be directed in multiple direction including the area with the maximum amount of travel of the puncture needle 3 reduces the correlation coefficients r (x,y,t) in the regions” (Para. [0067])). With this, the correlation coefficient and the amount of motion (i.e. travel of the puncture needle) have an inverse relationship. This shows that the section that is selected corresponding to the needle tip position corresponds to the section with the lowest correlation coefficient and thus, the maximum amount of motion. Fig. 5 of Takeda also shows and pixel variance image that corresponds to the motion of the needle (“The variance increases in response to a temporary variation in pixel value (luminance) along the travel path of the puncture needle 3. As the movement amount across the k frames increases, a region having large variances expands in the pixel-value variance image S(t), so that the sticking speed and direction of the puncture needle 3 can be readily detected” (Para. [0069])) This shows that using this method, the variance and amount of motion have a positive correlated relationship and the section selected corresponding to the needle tip corresponds to the section with the highest variance or the most motion.
Claim 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20150342561), Takagi et al. (US 10568609), and Lin et al. (US 9149253), as applied to claim 14, and further in view of Halmann et al. (US 20160374643).
Regarding claim 17, modified Takeda teach the method and system set forth above but fails to teach that the system further comprises determining an orientation of a needle within a selected section after steering the ultrasound beam to the second steering angle, and steering the ultrasound beam based on the orientation of the needle.
In the same field of ultrasound imaging, Halmann et al. teach (Fig. 1) determining an orientation of a needle within a selected section after steering the ultrasound beam to the second steering angle, and steering the ultrasound beam based on the orientation of the needle (“…the ultrasound probe 104 may comprise a three dimensional (3D) array of elements that is operable to steer a beam in the desired 
Regarding claim 20, modified Takeda teach the method and device set forth above including steering the ultrasound beam from the first ultrasound beam direction to a second ultrasound beam direction “…information on the current estimated position (estimated tip position) of the tip of the puncture needle 3 estimated by the puncture-needle identifier 163 is transmitted to the puncture-needle imaging controller 111 and is used to control the transmission/reception of ultrasounds for the capture of an ultrasound image in the subsequent frame” (Para. [0080])). This shows that beam is steered in multiple directions corresponding to the first and second direction in the present application.
However, modified Takeda fails to teach steering the ultrasound beam before inserting a needle to the imaging region.
In the same field of ultrasound imaging, Halmann et al. teach (Fig. 2) steering the ultrasound beam before inserting a needle to the imaging region. Halmann et al. state, “…the probe 104 is placed against the patient skin, transmits an ultrasound beam 107 to a target within a patient, and receives ultrasound echoes 109 used to generate an ultrasound image.” The placement of the probe against the skin acts as an external force placed on the skin surface. Then, in step 208, the needle is inserted, occurring after the external force has been applied to the skin. It would be obvious to one skilled in the art before the effective filing date to modify Takeda by steering the ultrasound beam before inserting a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levy (US 20170358095) refers to motion tracking during non-invasive therapy. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Parthasarathy et al. (US 20160317118) refers to automatic ultrasound beam steering and needle artifact suppression. Automatic beam steering is a key factor of the present application; therefore, it was included as relevant prior art.
Kulakowski et al. (US 20160030005) refers to systems and methods for steering multiple ultrasound beams. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793